Holmes, J.
The ruling of the court, as we understand it, meant that the facts found, without more, did not disclose a justification for killing the plaintiff’s dog. It was found that the defendant had reasonable cause to believe that the dog was proceeding to maim and kill his hens, but not that he had reasonable cause to believe that it was necessary to kill the dog in order to prevent him from killing the hens. The justification, therefore, was not made out. Wright v. Ramscot, 1 Saund. 84. Janson v. Brown, 1 Camp. 41. See Commonwealth v. Woodward, 102 Mass. 155, 161.
It is unnecessary to consider whether the common law remedy is taken away by the Pub. Sts. c. 102, §§ 80-110.

Exceptions overruled.